                                   Case 19-14605-JKO                  Doc 1        Filed 04/09/19           Page 1 of 9                          4/09/19 8:26PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                American Resource Management, LLC (DE)

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1401 W Cyress Creek RD, Suite 101
                                  Fort Lauderdale, FL 33309
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Broward                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
                                       Case 19-14605-JKO                 Doc 1         Filed 04/09/19              Page 2 of 9                       4/09/19 8:26PM

Debtor    American Resource Management, LLC (DE)                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                    Case 19-14605-JKO                    Doc 1        Filed 04/09/19             Page 3 of 9                              4/09/19 8:26PM

Debtor   American Resource Management, LLC (DE)                                                     Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of      .          Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
                                   Case 19-14605-JKO                   Doc 1        Filed 04/09/19             Page 4 of 9                           4/09/19 8:26PM

Debtor    American Resource Management, LLC (DE)                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 9, 2019
                                                  MM / DD / YYYY


                             X   /s/ Shyla Cline                                                          Shyla Cline
                                 Signature of authorized representative of debtor                         Printed name

                                 Title




18. Signature of attorney    X   /s/ Tate M Russack                                                        Date April 9, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Tate M Russack 115806
                                 Printed name

                                 RLC Lawyers & Consultants
                                 Firm name

                                 7999 North Federal Hwy
                                 Suite 100 A
                                 Boca Raton, FL 33487
                                 Number, Street, City, State & ZIP Code

                                                   410-353-2176 or
                                 Contact phone     561-571-9610                  Email address      Tate@Russack.net

                                 115806 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                           Case 19-14605-JKO                    Doc 1         Filed 04/09/19                Page 5 of 9                                   4/09/19 8:26PM




 Fill in this information to identify the case:
 Debtor name American Resource Management, LLC (DE)
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                         Check if this is an
                                                FLORIDA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Berger Singerman                                                Attorney                                                                                               $342,000.00
 LLP
 Gavin Gaukroger
 350 East Los Olas
 Blvd, Ste 1000
 Fort Lauderdale, FL
 33301
 Bilzin Sumberg, LLP                                             Attorney                                                                                                 $35,000.00
 Attn Michael N.
 Kreitzer
 1450 Brickell Ave,
 Suite 2300
 Miami, FL 33131
 Bluegreen                                                       Litigant               Contingent                                                                    $1,000,000.00
 Vacations Unlimited,                                                                   Unliquidated
 Inc.                                                                                   Disputed
 C/O Christian Leger,
 GreyRobinson, PA
 Wells Fargo Bldg,
 Suite 3200
 333 SE 2nd Ave
 Miami, FL 33131
 IRS                                                                                                                                                                              $1.00
 PO Box 21126
 Philadelphia, PA
 19114-0326
 Wyndham Vacation                                                Litigation against     Contingent                                                                    $1,000,000.00
 Ownership, Inc                                                  the Debtor             Unliquidated
 C/O Alfred J.                                                                          Disputed
 Bennington, Jr.
 Shutts & Bowen,
 Keens Point
 6114 Greatwater
 Drive
 Windermere, FL
 34786




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                      Case 19-14605-JKO                    Doc 1        Filed 04/09/19              Page 6 of 9                               4/09/19 8:26PM



                                                               United States Bankruptcy Court
                                                                      Southern District of Florida
 In re      American Resource Management, LLC (DE)                                                                    Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Boomtown Holdings Group LLC (DE)                                    Membership       1065                                       Units
 104 Cypress Creek Rd, Suite 101                                     Ownership
 Fort Lauderdale, FL 33309


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date April 9, 2019                                                          Signature /s/ Shyla Cline
                                                                                            Shyla Cline

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
    Case 19-14605-JKO   Doc 1   Filed 04/09/19   Page 7 of 9


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




           Berger Singerman LLP
           Gavin Gaukroger
           350 East Los Olas Blvd, Ste 1000
           Fort Lauderdale, FL 33301


           Bilzin Sumberg, LLP
           Attn Michael N. Kreitzer
           1450 Brickell Ave, Suite 2300
           Miami, FL 33131


           Bluegreen Vacations Unlimited, Inc.
           C/O Christian Leger, GreyRobinson, PA
           Wells Fargo Bldg, Suite 3200
           333 SE 2nd Ave
           Miami, FL 33131


           Gavin Gaukroger
           Berger Singerman LLP
           350 East Los Olas Blvd, Ste 1000
           Fort Lauderdale, FL 33301


           IRS
           PO Box 21126
           Philadelphia, PA 19114-0326


           Jordan Salkin
           theo Lacy facility
           501 City Drive
           Booking No. 3100098
           Orange, CA 92868


           Totten Franqui Davis & burk, PLLC
           C/O Douglas M McIntosh
           McIntosh Sawran & Cartaya, PA
           1776 E Sunrise Boulevard, PO 7990
           Fort Lauderdale, FL 33338-7990


           Wyndham Vacation Ownership, Inc
           C/O Alfred J. Bennington, Jr.
           Shutts & Bowen, Keens Point
           6114 Greatwater Drive
           Windermere, FL 34786
                                      Case 19-14605-JKO                   Doc 1      Filed 04/09/19        Page 8 of 9            4/09/19 8:26PM




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      American Resource Management, LLC (DE)                                                          Case No.
                                                                                  Debtor(s)                 Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
      I, Shyla Cline, declare under penalty of perjury that I am the Manager of American Resource Management,
LLC (DE),
        and that the following is a true and correct copy of the resolutions adopted by the Members of said
company at a special meeting duly called and held on the 9 day ofApril , 20 19 .

      "Whereas, it is in the best interest of this company to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Shyla Cline, Manager, of this company, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
behalf of the company; and

        Be It Further Resolved, that Shyla Cline, Manager, of this company, of this company is authorized and
directed to appear in all bankruptcy proceedings on behalf of the company, and to otherwise do and perform all
acts and deeds and to execute and deliver all necessary documents on behalf of the company in connection with
such bankruptcy case, and

        Be It Further Resolved, that Shyla Cline, Manager, of this company, of this company is authorized and
directed to employ Tate M Russack 115806, attorney and the law firm of RLC PA, Lawyers & Consultants to represent
the company in such bankruptcy case."

 Date      April 9, 2019                                                       Signed    /s/ Shyla Cline
                                                                                         Shyla Cline




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                                      Case 19-14605-JKO                   Doc 1    Filed 04/09/19     Page 9 of 9                  4/09/19 8:26PM




                                                                     Resolution of the Members
                                                                                 of
                                                             American Resource Management, LLC (DE)




      Whereas, it is in the best interest of this company to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Shyla Cline,Manager, of this company, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
behalf of the company; and

        Be It Further Resolved, that Shyla Cline, Manager, of this company is authorized and directed to appear
in all bankruptcy proceedings on behalf of the company, and to otherwise do and perform all acts and deeds and
to execute and deliver all necessary documents on behalf of the company in connection with such bankruptcy
case, and

        Be It Further Resolved, that Shyla Cline, Manager, of this company, is authorized and directed to employ
Tate M Russack 115806, attorney and the law firm of RLC PA, Lawyers & Consultants to represent the company in
such bankruptcy case.

 Date      April 9, 2019                                                      Signed
                                                                                       Shyla Cline, Manager Boomtown Holdings Group, LLC
                                                                                       100% Owner

 Date      April 9, 2019                                                      Signed
                                                                                       Shyla Cline Manager, American Resource
                                                                                                            Management, LLC (DE)




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
